DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 and 18-24 are rejected under 35 U.S.C. 102(a2) as being anticipated by US Publication 2018/0364337 to Wilton.

In regards to claims 10-12 and 18-20, Wilton discloses and shows in Figures 1-4, a control unit (130, 400) (par. 53-56) and an operating method for a LIDAR system, the LIDAR system being operable by pulse sequence encoding and includes a SPAD-based detector element (par. 2-3, 25-28), the method comprising: 
detecting a down time of the SPAD-based detector element (par. 21, 29, 40-41, 51); and 
in a transmission mode of the LIDAR system (par. 25-27), transmitting transmission pulses of primary light in direct chronological succession (par. 20, 37-38), wherein a minimum time interval of the transmission pulses of primary light transmitted in direct chronological succession is dimensioned in such a way that the minimum time interval at least approximately corresponds to the down time (par. 3, 20, 22, 37, 40-41, 51);  
[claim 11] wherein the minimum time interval is dimensioned in such a way that it at least slightly exceeds the down time (par. 3, 37-41);  
[claim 12] wherein the minimum time interval of the transmission pulses transmitted in direct chronological succession has a constant value (par. 20, 37-41);  
[claim 18] wherein the down time of the SPAD- based detector element is detected by repeatedly and/or in conjunction with a machine learning method (par. 16, 51-53);  
[claim 19] wherein the down time of the SPAD- based detector element is repeatedly detected during normal operation of the LIDAR system (par. 16, 25, 51-53).

In regards to claims 21-24, Wilton discloses and shows in Figures 1-4, a vehicle (par. 25) comprising:
LIDAR system (100) for pulse sequence-encoded optical detection of a visual field for a working device or a vehicle (par. 25), LIDAR system comprising: 
transmitter optics (110) configured to provide and transmit primary light into the 99011288.1 6visual field (par. 25-26); 
receiver optics (120) (par. 25) configured to receive secondary light from the visual field, and which include a detector assembly in which the secondary light is detectable via at least one SPAD-based detector element (par. 25, 28); and 
a control unit (130) (par. 53-56) configured to control operation of the transmitter optics and/or the receive optics, the control unit configured to: 
detect a down time of the SPAD-based detector element (par. 21, 29, 40-41, 51); and 
in a transmission mode of the LIDAR system (par. 25-27), transmitting transmission pulses of primary light in direct chronological succession (par. 20, 37-38), wherein a minimum time interval of the transmission pulses of primary light transmitted in direct chronological succession is dimensioned in such a way that the minimum time interval at least approximately corresponds to the down time (par. 3, 20, 22, 37, 40-41, 51);
[claim 22] wherein the LIDAR system is situated in a working device (par. 25);  
[claim 23] wherein the LIDAR system is situated in a vehicle (par. 25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton.

In regards to claims 13-17, Wilton discloses a LIDAR system that utilizes a “holdoff time” to determine a “synchronization delay” with the laser light source (par. 39-41). Wilton further discloses that the processor must learn and determine a desired holdoff time and synchronization delay in order to provide real time results with a minimal amount of data processing (par. 29, 41-51).
Wilton differs from the limitations in that it does not explicitly disclose wherein the claimed relationship is satisfied; and wherein the value x satisfies the specific claimed limitations. 
However, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Wilton to include the claimed relationship and x values for the advantage of obtaining a desired optimized LIDAR system, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886